Citation Nr: 0616325	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  94-21 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for low 
back strain.

2.  Entitlement to an effective date earlier than October 25, 
1993, for the grant of a 40 percent rating for the low back 
strain.

3.  Entitlement to an effective date earlier than December 
16, 1996, for a grant of special monthly compensation for the 
loss of use of a creative organ.


(The issues of entitlement to payment or reimbursement of 
unauthorized medical expenses arising from medical treatment 
from July 1 to July 16, 1993, at Roanoke Memorial Hospital, 
and entitlement to waiver of recovery of $3,200 of 
compensation indebtedness, to include the validity of that 
debt, have been be addressed in separate decisions of the 
Board of Veterans' Appeals (Board)).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel 


INTRODUCTION

The veteran had active service from October 1972 to April 
1973.

This appeal arose before the Board from a May 1994 rating 
decision of the above Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claim for an 
evaluation in excess of 20 percent for the service-connected 
low back strain.  In January 1997, the Board remanded this 
case for additional evidentiary development.  In August 2001, 
the RO issued a rating action which increased the evaluation 
assigned to the low back strain to 40 percent, effective 
October 25, 1993.  The August 2001 rating action also awarded 
the veteran entitlement to special monthly compensation (SMC) 
for the loss of use of a creative organ, effective December 
16, 1996.  In March 2005, these issues were again remanded by 
the Board for additional development.  The case is again 
before the Board for further appellate consideration.  

While this matter was pending at the Board, the veteran's 
representative filed a motion to submit additional evidence 
out of time, i.e., beyond the 90-day period after the RO's 
certification of the case to the Board.  Although the motion 
was slightly out of time under 38 C.F.R. §§ 20.1304(b), the 
representative averred that the veteran emphasized that 
previous problems with mental incompetency had made it 
difficult to understand which documents had been placed into 
the record.  Out of liberality toward the veteran, the motion 
is hereby granted, and the Board notes that the 
representative subsequently submitted the additional 
material, accompanied by a statement waiving initial 
consideration by the RO.

The issue of entitlement to an evaluation in excess of 40 
percent for the service-connected low back strain is 
addressed in the Remand portion of the decision below, and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification when further 
action is required on the part of the appellant.


FINDINGS OF FACT

1.  The veteran filed his claim for increased compensation 
for the low back strain on October 25, 1993.

2.  The veteran filed his claim for SMC on December 16, 1996.


CONCLUSIONS OF LAW

1.  Under governing law, the appropriate effective date of 
the award of a 40 percent disability evaluation for the 
service-connected low back strain is October 25, 1993.  
38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.400, 3.400(o)(2) (2005).

2.  Under governing law, the appropriate effective date of 
the award of SMC is December 16, 1996.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5107, 5110 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, this was not done, since the initial rating 
action denying an increased evaluation was issued prior to 
the enactment of the VCAA.  However, as noted below, the 
veteran has received all appropriate notice of the provisions 
of the VCAA and its implementing regulation, 38 C.F.R. 
§ 3.159.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In April 2005 letters, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  In 
addition, the veteran was advised, by virtue of a detailed 
July 2002 statement of the case (SOC) and a December 2005 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  We 
therefore believe that appropriate notice has been given in 
this case.  Further, the claims file reflects that the July 
2002 SOC and the December 2005 SSOC contained the new duty-
to-assist regulation codified at 38 C.F.R. § 3.159 (2005).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  As 
the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
for earlier effective dates have been fully adjudicated, and 
the claim for an increased rating is being remanded, no 
effective date will be assigned for that condition, so there 
can be no possibility of any prejudice to the veteran. 

II.  Applicable laws and regulations

Generally, the effective date of an award of compensation, or 
an increased rating, will be the date of receipt of the claim 
or the date of entitlement arose, whichever is later.  
38 C.F.R. § 3.400 (2005).  In increased rating claims, where 
the ascertainable increase has occurred more than one year 
prior to the receipt of the claim, the effective date is the 
date of the claim.  If the ascertainable increase occurs and 
the claim is received within one year of that increase, the 
effective date is the date the disability worsened where the 
increase precedes the claim and the claim is received within 
one year of the date that the increase was factually 
ascertainable.  See 38 C.F.R. § 3.400(o)(2) (2005); Harper v. 
Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

III.  Factual background and analysis

A.  Earlier effective date for the 40 percent evaluation for 
low back strain

The veteran filed his claim for an increased evaluation for 
his service-connected low back strain on October 25, 1993.  A 
review of the voluminous evidence of record does not 
demonstrate that the veteran's back disability met the 
criteria for a 40 percent disability rating during the one-
year period preceding the date of receipt of the claim for an 
increased evaluation.  The veteran had sought treatment of, 
and underwent surgery for, a thoracic spine disorder in July 
1993.  However, there is no indication in the record that the 
service-connected low back disorder was treated at that time.  
Therefore, there is no objective and probativeevidence that 
would show that the veteran was entitled to a 40 percent 
evaluation within one year prior to his October 25, 1993, 
claim for an increased evaluation.

With all due respect for the veteran's contentions, and his 
submission of additional documentary materials directly to 
the Board, we must note that the recent submission consists 
mostly of duplicates of evidence already of record, as well 
as other items generated long after the effective date 
assigned for his back disability award.  The additional 
evidence does not support an earlier effective date.

The Board therefore finds that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than October 25, 1993, for the award of a 40 percent 
disability evaluation for service-connected low back strain.

B.  Earlier effective date for the award of SMC

The evidence of record indicates that the veteran filed a 
claim for SMC for loss of use of a creative organ, 
secondarily related to his thoracic spine surgery, on 
December 16, 1996.  While the veteran underwent surgery for 
his thoracic spine disorder in 1993, he did not file a claim 
for service connection for that condition until December 16, 
1996; since the loss of use of the creative organ is 
etiologically related to the thoracic spine disability, SMC 
cannot be awarded prior to the date that service connection 
was awarded to the condition causing the loss of use of the 
creative organ, even though the evidence indicates that this 
loss of use existed prior to December 16, 1996.

As above, review of the recently submitted documentary 
materials discloses that it consists mostly of duplicates of 
evidence already of record, as well as other items generated 
a considerable time after the effective date assigned for the 
veteran's SMC award.  The additional evidence does not 
support an earlier effective date.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than December 16, 1996, for the award of SMC.




ORDER

Entitlement to an effective date earlier than October 25, 
1993, for the grant of a 40 percent rating for the low back 
strain is denied.

Entitlement to an effective date earlier than December 16, 
1996, for a grant of special monthly compensation for the 
loss of use of a creative organ is denied.


REMAND

The veteran has asserted that his service-connected low back 
strain is more disabling than the current disability 
evaluation would suggest.  A review of the record shows that 
he was last examined by VA in January 2001, and that, after 
the examination, he continued to seek treatment for his back 
complaints.  Given the long duration of time since the VA 
examination, and in light of his continuing treatment for 
back complaints, the Board finds that another VA examination 
would be helpful prior to a final determination of the 
veteran's claim.

In DeLuca v. Brown, 8 Vet. App. 202 (2005), the Court of 
Appeals for Veterans Claims held that, in evaluating a 
service-connected disability involving a joint rated on 
limitation of motion, the Board errs when it does not 
adequately consider functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. §§ 4.40, 4.45, and that the rule against pyramiding 
set forth in 38 C.F.R. § 4.14 does not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including during flare-ups.  The Court 
remanded the case to the Board to obtain a medical evaluation 
that addressed whether pain significantly limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time.  The Court also held that the


examiner should be asked to determine whether the joint 
exhibits weakened movement, excess fatigability or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.

The veteran is hereby advised of the importance of reporting 
for any scheduled examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran should be afforded 
orthopedic and neurologic examination of 
the low back in order to determine the 
nature and degree of severity of the 
service-connected low back strain and any 
associated neurological symptoms.  The 
claims folder, to include a copy of this 
Remand, must be made available to the 
examiner(s) for review in conjunction with 
any examination.  All appropriate tests 
deemed necessary should be accomplished. 

a.  The examiner should fully describe 
the degree of limitation of motion of 
the joint or joints affected by the 
veteran's service-connected low back 
strain.  Any limitation of motion must 
be objectively confirmed by clinical 
findings such as swelling, muscle 
spasm, or satisfactory evidence of 
painful motion.

b.  In evaluating range of motion in 
the low back, the inability to perform 
the normal working movements of the 
body with normal excursion, strength, 
speed, coordination and endurance 
should be described, and the degree of 
functional loss due to pain should also 
be indicated.  See 38 C.F.R. § 4.40 
(2005).

c.  It should be indicated whether 
there is more or less movement than 
normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or 
atrophy of disuse.  See 38 C.F.R. 
§ 4.45 (2005).

d.  The neurological examination should 
indicate what nerves, if any, are 
affected by the service-connected low 
back strain.  If such neurological 
symptoms are present, the examiner must 
indicate whether the veteran suffers 
from mild, moderate, moderately severe, 
or severe neurological involvement.

2.  Once the above-requested development 
has been completed, the veteran's claim 
for an evaluation in excess of 40 percent 
for the service-connected low back strain 
should be readjudicated.  If the decision 
remains adverse to the appellant, he and 
his representative should be provided with 
an appropriate supplemental statement of 
the case and an opportunity to respond.  
The case should then be returned to the 
Board for further appellate consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


